 



EXHIBIT 10.10

EXECUTIVE BONUS LIFE SUPPLEMENTAL AGREEMENT

     Whereas, Sonoco Products Company (“Sonoco”) has entered into an Executive
Bonus Life Agreement (the “Agreement”) with Charles L. Sullivan, Jr.
(“Sullivan”) to replace a previously existing split dollar life insurance
arrangement (the “Split Dollar Agreement”); and

     Whereas, Sullivan is the owner of a life insurance policy issued by
Northwestern Mutual Life Insurance (“NML”) insuring Sullivan’s life which policy
is subject to a collateral assignment in favor of Sonoco to recover premiums
paid by Sonoco (the “Policy”); and

     Whereas, pursuant to the Agreement, Sullivan has the option to either
(a) transfer his ownership interest in the Policy to Sonoco or (b) pay Sonoco
the greater of the amount of the premiums paid by Sonoco or the cash surrender
value of the Policy in return for receiving the insurance plan provided by the
Agreement; and

     Whereas, Sullivan has advised Sonoco that he intends to transfer his
ownership interest in the Policy to Sonoco; and

     Whereas, Sonoco has determined that the Policy can be used to provide a
portion of the benefits to Sullivan that are to be provided pursuant to the
Agreement at less cost to Sonoco than using a new policy; and

Whereas, Sonoco, therefore, wishes to transfer the Policy back to Sullivan;

     Whereas, the parties wish to avoid the delay of transferring ownership of
the policy to Sonoco on the books of NML and then transferring the ownership of
the Policy back to Sullivan.

     Now, therefore, for and in consideration of the premises and the agreements
contained herein, the parties agree as follows:

     1. Sullivan and Sonoco shall request that NML make a policy loan in an
amount sufficient to cause the net cash surrender value of the Policy after
making the loan to equal the annual premium that would have been payable for the
replacement policy approved by the Compensation Committee of the Sonoco Board of
Directors at its meeting on April 20, 2004, and pay the proceeds of such loan to
Sonoco.

     2. Upon receipt of such loan proceeds, Sonoco will release and fully
discharge the collateral assignment of the Policy and will not thereafter have
any claim against the Policy as a result of the Split Dollar Agreement.

     3. The release of the collateral assignment as aforesaid shall discharge
Sonoco’s obligation under the Agreement to furnish an executive life insurance
policy to the extent of the value of the death benefit of the Policy at the time
of such release. In the event that the value of the death benefit under the
Policy is less than the value of the death benefit provided by the Agreement,
Sonoco will provide Sullivan with an additional policy of insurance with a death
benefit sufficient to make up the difference.





--------------------------------------------------------------------------------



 



     4. Premium payments due on the Policy on May 1, 2005 and thereafter shall
be paid by Sonoco in accordance with and subject to the limitations of the terms
of the Agreement.

     5. This agreement shall be effective and the rights of the parties hereto
shall commence hereunder on the date stated below as the Effective Date.

     6. The parties hereto agree to execute and deliver any and all documents
that may be necessary or desirable or requested by NML to effect the
transactions contemplated hereby.

     7. This agreement supplements the Agreement and, to the extent that this
agreement is inconsistent with the Agreement, it modifies the Agreement.

     In witness whereof the parties hereto have executed this agreement with an
Effective Date of December 27th, 2004.

                      Charles L. Sullivan, Jr.
 
            Sonoco Products Company
 
       

  By:    

       

      Cynthia A. Hartley, Senior Vice-President

2